DETAILED ACTION
This communication is responsive to the response/amendment filed 03/01/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5, 7, 10-13, 15, 17-21, 23, 25-26, 28-29, 31-37, 39-41 and 43-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U. S. Patent No. 8,363,871 in view of Schreiber (U. S. Pat. – 4,791,673), for example:
U. S. Pat. App No. 15/464,090
U.S. Patent No. 8,363,871
1.    A bone conduction device comprising:
an external component, the external component comprising 
a sound processor and


 
a transducer, the transducer configured to generate mechanical forces, wherein the external component is configured for positioning behind a recipient’s ear such that the mechanical forces are transmitted from the external component to a recipient’s bone to 
A bone conduction device, comprising: 
a sound input element configured to receive an acoustic sound signal; 
one or more functional components, wherein at least one of said one or more functional components is an electronics module configured to generate an electrical signal representing said acoustic sound signal; and 
a transducer configured to generate motion of a mass component based on said electrical signal so as to generate one or more mechanical forces resulting in one or more of motion and vibration of a recipient's skull thereby causing sound perception, wherein said mass component comprises at least one of said one or more functional components.

Regarding claim 1, Parker claims (in U.S. Patent No. 8,363,871) a similar structured bone conductive hearing device. In contrast, Parker lacks teaching of a BTE type external component for the device as claimed (in U. S. Pat. App No. 15/464,090). Schreiber discloses a similar structured hearing device, comprising a BTE bone conductive configuration (10) for the device. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to be motivated to provide suitable BTE bone conductive configuration for the device taught by Parker (in U.S. Patent No. 8,363,871), in order to desirably provide hearing devices for certain recipients, such as for BTE type device.
Claims 1, 4-5, 7, 10-13, 15, 17-21, 23, 25-26, 28-29, 31-37, 39-41 and 43-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,655,002. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-24 of U.S. Patent No. 8,655,002 are clearly anticipated or similar in scope to the rejected claims 1, 4-5, 7, 10-13, 15, 17-21, 23, 25-26, 28-29, 31-37, 39-41 and 43-50 and 39-43 of the U. S. Pat. App (No. 15/464,090) with only obvious wording variations. For example:
U. S. Pat. App No. 15/464,090
U.S. Patent No. 8,655,002
1.    A bone conduction device comprising:
an external component, the external component comprising a sound processor and


 a transducer, the transducer configured to generate mechanical forces, wherein the external component is configured for positioning behind a recipient’s ear such that the mechanical forces are transmitted from the external component to a recipient’s bone to generate a hearing percept via bone conduction.
behind the ear (BTE) device including: a sound input element configured to receive an acoustic sound signal; and a transducer configured to generate vibrations representing said received acoustic sound signal; and a vibration conductor extending away from the BTE device and configured to transfer the generated vibrations from the BTE device to cartilage of the recipient to vibrate the cartilage of the recipient and to evoke a hearing percept. 
    23. The device of claim 22, wherein: the vibration conductor is configured to couple to bone of the recipient to transfer the generated vibrations to the bone to evoke the hearing percept.





Claims 1, 4-5, 7, 10-13, 15, 17-21, 23, 25-26, 28-29, 31-37, 39-41 and 43-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U. S. Patent No. 8,737,649 in view of Schreiber (U. S. Pat. – 4,791,673), for example:
U. S. Pat. App No. 15/464,090
U.S. Patent No. 8,737,649
1.    A bone conduction device comprising:
an external component, the external component comprising 


a sound processor and


 
a transducer, the transducer configured to generate mechanical forces, wherein the external component is configured for positioning behind a recipient’s ear such that the mechanical forces are transmitted from the external component to a recipient’s bone to generate a hearing percept via bone conduction.
A bone conductive device for enhancing the hearing of a recipient, the bone conduction device comprising: a sound input 
an electronics module configured to receive said plurality of signal and having a first control setting configured to control a first characteristic of at least one of said plurality of signals; 
a vibrator configured to receive said plurality of signal representative of the sound signal and transmit vibrations to the recipient's bone; a memory unit configured to store data including menu-driven data having a menu-driven organization; a user interface configured to display at least a portion of the menu-driven data, the user interface having a first interface control configured to interface with said first control setting and alter said first characteristic by navigation of the menu-driven data; a housing; and a display screen configured to display the status of the first control setting, wherein the display screen is mounted to the housing.

a BTE type external component for the device as claimed (in U. S. Pat. App No. 15/464,090). Schreiber discloses a similar structured hearing device, comprising a BTE bone conductive configuration (10) for the device. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to be motivated to provide suitable BTE bone conductive configuration for the device taught by Parker (in U.S. Patent No. 8,737,649), in order to desirably provider hearing device, such as BTE type device, for certain recipients.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed limitations of “the external component includes a head interface component that includes the transducer and a housing separate from the head interface component that includes the sound processor, the housing and the head interface component being in signal communication via a wire cable, which wire cable is the only apparatus connecting the head interface component and the housing.” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) The invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1, 5, 7, 10-12, 26, 29, 34, 45 and 50 are rejected under 35 U.S.C. 102(b) as being anticipated by Bottesch (U. S. Pat. - 5,323,468).
	Regarding claim 1, Bottesch discloses a bone conduction device (10) comprising: an external component (10), the external component comprising a sound processor (42, 44, 66, 70) and transducer (78, 80, 82, 90, 92, 94), the transducer configured to generate mechanical forces, wherein the external component is configured for positioning behind a recipient’s ear (Figs. 4-6) such that the mechanical forces are transmitted from the external component to a recipient’s bone to generate a hearing percept via bone conduction (abstract).
	Regarding claim 5, Bottesch further discloses the bone conduction device, wherein the external component (10) comprises one or more sound input elements (36) configured to receive sound and convert sound into an electrical signal (38, 40).
	Regarding claim 7, Bottesch further discloses the bone conduction device, wherein the external component is a behind-the-ear (BTE) device (Figs. 4-6).

	Regarding claim 11, Bottesch further discloses the bone conduction device, comprising a further component (18, 30) coupled to the coupler (24) and in contact with the recipient configured to deliver the mechanical forces to the recipient.
	Regarding claim 12, Bottesch further discloses the bone conduction device, wherein the coupler (24) comprises a coupling module (18, 30) configured to deliver the mechanical forces to the recipient.
	Regarding claim 26, Bottesch further discloses the bone conduction device, wherein the external component (10) is configured to be held against skin of the recipient without an ear hook and without magnetic attraction (Fig. 3).
	Regarding claim 29, Bottesch further discloses the bone conduction device, wherein the external component (10) is configured to be held against skin (26) of the recipient without an ear hook.
	Regarding claim 34, Bottesch further discloses the bone conduction device, wherein the external component is a component such that, in its entirety, is located behind a center of an ear canal of the recipient when viewed from a side of the recipient looking into the ear canal from outside the recipient (Figs 5-6) as claimed.
	Regarding claim 45, Bottesch further discloses the bone conduction device, wherein the external component is different than a behind-the-ear (BTE) device (Figs. 4-5).
	Regarding claim 50, Bottesch further discloses the bone conduction device, wherein the transducer is a means for generating mechanical forces (col. 5, lines 57-64).
s 13, 15, 17-18 and 21 are rejected under 35 U.S.C. 102(b) as being anticipated by Hough et al. (U. S. Pat. – 4,606,329).
Regarding claim 13, Hough discloses a hearing prosthesis device (10) comprising: an external component including an ear hook (12’) adapted for carrying the external component behind the ear of a recipient; a subcutaneous magnetic material (30) and an external magnet (13), the subcutaneous magnetic material and external magnet corresponding to each other and forming a magnetic coupling (24-25 and 32-33); and a vibrator (50) adapted to evoke a hearing percept by transmitting vibrations to the recipient when the external magnet and the subcutaneous magnetic material form the magnetic coupling (Fig. 4).
	Regarding claim 15, Hough further discloses the hearing prosthesis device, wherein the magnetic coupling compresses a skin portion (Fig. 3) in between the subcutaneous magnetic material (30) and the external magnet (13).
	Regarding claim 17, Hough further discloses the hearing prosthesis device, comprising a housing (12’), and the housing being arranged such that at least a part of the housing, when viewed from a side of the recipient’s ear is positioned between a pinna of the recipient’s ear and a skull of the recipient, the ear hook extending from the housing (Fig. 2).
	Regarding claim 18, Hough further discloses the hearing prosthesis device, wherein the housing (12’) being shaped to at least partially conform to the shape of the recipient’s ear (Fig. 2).
	Regarding claim 21, Hough further discloses the hearing prosthesis device, wherein the ear hook (12’) carries the weight of the hearing prosthesis device, and suspends the device from the ear of the recipient (Fig. 2).
	Regarding claim 49, Hough further discloses the hearing prosthesis device, wherein the vibrator (50) is a means for generating vibration (Figs. 3-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bottesch (U. S. Pat. - 5,323,468) in view of Schumaier (U. S. Pat. - 7,302,071).
Regarding claim 4, Bottesch may not specially teach that the transducer is a piezoelectric element as claimed. Schumaier discloses a similar structured BTE bone conduction device (10), comprising a piezoelectric element (24) for generating vibration into the mastoid bone (18) of a user. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to be motivated to provide the piezoelectric bone conductive transducer for the hearing device taught by Schreiber, in order to effectively and efficiently manufacture the bone conduction device.
Claims 20 and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hough (U. S. Pat. – 4,606,329).
Regarding claim 20, Hough further discloses the hearing prosthesis device, wherein the device comprises a microphone (15) and a sound processor (20) as claimed. But Hough may not specially teach a battery, and all the elements positioned within the housing as claimed. Since Hough discloses a BTE housing (12’, a pair eyeglasses), and providing suitable battery, microphone and processor within an eyeglasses and BTE type hearing device is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art at the time the invention was made to be motivated to provide suitable frame/housing of a pair eyeglasses, enclosing all suitable elements, for the hearing prosthesis device taught by Hough, 
Regarding claim 41, Hough may not specially teach that the vibrator is a piezoelectric vibrator as claimed. Since providing suitable vibrator in a hearing prosthesis device is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art at the time the invention was made to be motivated to provide suitable vibrator, such as piezoelectric vibrator, for the hearing prosthesis device taught by Hough, in order to effectively manufacture the hearing prosthesis device.
6.	Claim 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bottesch (U. S. Pat. - 5,323,468) in view of Hough et al. (U. S. Pat. - 4,612,915).
Regarding claim 32, Bottesch may not specially teach that the bone conductive device is a non-totally external device as claimed. Hough et al. discloses a bone conductive hearing aid coupler (Fig. 6) comprising an external component (13) and a non-totally external component (12) as claimed, and Bottesch does teach a bi-lateral bone conductive device for both user’s ears.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to be motivated to provide suitable coupler and non-totally external component, for at least one of the transducer of the hearing device taught by Bottesch, in order to effectively provide balanced acoustic perception for certain users, especially with uneven hearing loss on both ears.
Claim 1 and 39 is rejected under 35 U.S.C. 103(a) as being unpatentable over Schreiber (U. S. Pat. - 4,791,673) in view of Boesen (U. S. Pat. - 6,094,492).
Regarding claim 1, Schreiber in 1986, discloses a bone conduction device (10) comprising: an external component (10), the external component comprising transducer (14), the transducer configured to generate mechanical forces, wherein the external component is configured for 
Regarding claim 39, Schreiber further discloses the bone conduction device, wherein the external component (10) is a behind the ear self-contained apparatus configured to be located in its entirety on a side of the head of the recipient during normal use (abstract).
Claim 47 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bottesch (U. S. Pat. - 5,323,468).
Regarding claim 47, Bottesch further discloses the bone conduction device, comprising a housing (98); an analog audio signal source (36) and; a sound processor (42, 44, 50, 66, 70), wherein the housing is configured for positioning behind the recipient's ear (Fig. 6). But Bottesch may not specially teach that a battery and sound processor are positioned within the housing. Since providing suitable BTE type housing for positioning sound processor, battery and others elements, for a BTE type hearing device is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art at the time the invention was made to be motivated to provide a power source, such as a battery; and a suitably modified BTE housing for the battery and sound processor, for the bone conduction device taught by Bottesch, in order to optimize the device.
13 and 48 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hough et al. (U. S. Pat. - 4,612,915) in view of Schreiber (U. S. Pat. - 4,791,673).
Regarding claim 13, Hough discloses a hearing prosthesis device (10) comprising: an external component including an ear piece (12’) adapted for carrying the external component behind the ear of a recipient; a subcutaneous magnetic material (82); and an external magnet (76), wherein the subcutaneous magnetic material and external magnet corresponding to each other and forming a magnetic coupling (Fig. 6); and a vibrator (12) adapted to evoke a hearing percept by transmitting vibrations to the recipient when the external magnet and the subcutaneous magnetic material form the magnetic coupling (Figs. 1, 6 and 8). But Schreiber may not specially teach that the ear piece has an ear hook configuration as claimed. Schreiber discloses a similar structured BTE type bone conduction device, comprising an external component including an ear hook. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to be motivated to provide suitable external component, such as the ear hook for the bone conduction device taught by Hough, in order to easily and firmly engage the device to user’s ear when in use.
Regarding claim 48, Hough further discloses the bone conduction device, wherein the hearing prosthesis device is a bone conduction device (Fig. 6).
Allowable Subject Matter
Claims 23, 25, 28, 33 and 36-37 are allowed.
Claims 19, 31, 35, 40 and 43-44, 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
Applicant’s arguments dated 03/01/2020 have been fully considered, but they are not deemed to be persuasive.
the external component (1101, Fig. 11A) fail to “include(s) a head interface component (not even clearly mentioned in specification) that includes the transducer and a housing separate from the head interface component that includes the sound processor, the housing and the head interface component being in signal communication via a wire cable, which wire cable is the only apparatus connecting the head interface component and the housing.” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Regarding claim 1, the cited reference (U. S. Pat. - 5,323,468) does clearly show a bone conduction device (10) comprising: an external component (10), the external component comprising a sound processor (42, 44, 66, 70) and transducer (78, 80, 82, 90, 92, 94), the transducer configured to generate mechanical forces (col. 5, lines 50-65), wherein the external component is configured for positioning behind a recipient’s ear (Figs. 4-6) such that the mechanical forces are transmitted from the external component to a recipient’s bone to generate a hearing percept via bone conduction (abstract) as claimed.
Regarding claim 13, the cited reference (U. S. Pat. - 4,606,329) does clearly show a hearing prosthesis device (10) comprising: an external component including an ear hook (12’) adapted for carrying the external component behind the ear of a recipient (Figs. 1-2); a subcutaneous magnetic material (30) and an external magnet (13), the subcutaneous magnetic material and external magnet corresponding to each other and forming a magnetic coupling (24-25 and 32-33) (Fig. 4); and a vibrator (50) adapted to evoke a hearing percept by transmitting vibrations to the recipient when the external magnet and the subcutaneous magnetic material form the magnetic coupling (Fig. 4) as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday through Friday from 10:00 am to 8:00 pm. If it is necessary, the examiner's supervisor, Duc M. Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600. 




/SUHAN NI/Primary Examiner, Art Unit 2651